Title: General Orders, 2 May 1783
From: Washington, George
To: 


                  
                     
                     Head Quarters Newburgh Friday May 2d, 1783
                     Parole Rochambeau,
                     C. signs Chattelux D. Estang.
                  
                  For the day tomorrow Brigr Genl Stark
                  B. Qr Mr 1 Massa. Brigade
                  The 1st York regt gives the Guards and the 2d regt of that Line the fatigues tomorrow.
               